DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant's communication of January 21, 2022.
Applicant's arguments have been considered.
• Claims 1-9, 14-19, and 42-43 are currently pending and are being examined.
• Claims 10-13 and 20-41 were cancelled.
• Claim 43 added.
• Priority Date: August 09, 2016.
Status of Office Action: NON-FINAL

Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 14-19, and 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. commercial interactions). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Under Step 1, Claims 1-9, 14-19, and 42 are directed to a system and a method, which
falls under the process statutory category.


automatic payment is enabled for the client device; if automatic payment is enabled for the client device, then, based at least in part on automatic payment being enabled for the client device, sending to the transaction server the merchant identifier, the amount due, and details of a preselected payment instrument via the network interface; [[and]] if automatic payment is not enabled for the client device, then, based at least in part on automatic payment not being enabled for the client device, (i) requesting an acceptance of the bill via the user interface and (ii) in response to obtaining the acceptance of the bill via the user interface, sending to the transaction server the merchant identifier, the amount due, and details of a payment instrument via the network interface; after obtaining the acceptance of the bill and sending to the transaction server the merchant identifier, the amount due, and the details of the payment instrument, receiving from the transaction server via the network interface a notification that the bill is paid; and in response to receiving the notification that the bill is paid: determining a device-specific automatic payment limit based on a payment history of the client device via the payment instrument, and prompting a user of the client device to: enable automatic payment for the client device, select the payment instrument as a designated payment instrument for automatic payment, and set the device-specific automatic payment limit as an automatic payment limit.

Hence, it falls within the "Methods of Organizing Human Activity" grouping of abstract ideas, specifically commercial or legal interactions and managing personal behavior or relationships.
Accordingly, the claim recites an abstract idea.

Under Step 2A, Prong Two, claim 1 recites the following additional elements: such as "performed by a client device, to pay a bill from a merchant, wherein the client device and the
merchant use a transaction server to facilitate payment of the bill, and wherein the client device comprises a scanner, a network interface, and a user interface, the method comprising: scanning an encoding of the bill using the scanner; in response to scanning the encoding of the bill, decoding the encoding of the bill to determine contents of the bill, wherein the contents of the bill comprise a merchant identifier and an amount due;". The generic computer component(s) are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer environment. Specification [0028-0033] additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Under Step 2B, the claim is evaluated to determine whether the claim as a whole amounts
to significantly more than the recited exception, i.e. whether any additional element or

elements in claim 1 include ... _:performed by a client device, to pay a bill from a merchant,
wherein the client device and the merchant use a transaction server to facilitate payment of the bill, and wherein the client device comprises a scanner, a network interface, and a user interface, the method comprising: scanning an encoding of the bill using the scanner; in response to scanning the encoding of the bill, decoding the encoding of the bill to determine contents of the bill, wherein the contents of the bill comprise a merchant identifier and an amount due;". As stated in Step 2A, the additional elements are at best the equivalent of merely adding the words "apply it" to the judicial exception. The scanner is also an additional element used for scanning a bill, merely used as an insignificant extra-solution activity that uses the components to gather data and map it back to other sensitive information that conducts the abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(g), "Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);.". Therefore, even when considered in combination, these additional elements do not provide an inventive concept and claim 1 is not eligible.

Claims 1-9, 14-17 further limit the abstract idea but merely recite elements that are being
applied to the abstract idea. Claims 1-9, 14-17 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b),
or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing
components associated with a method for selecting automatic billing payments are not an inventive concept.

Independent process Claim 18 is directed to an abstract idea as the Federal Circuit has
held that an extended claim by claim analysis is not necessary where multiple claims are
"substantially similar and linked to the same abstract idea." In this case, Claim 18 is
substantially similar to product Claim 1.

Independent process Claim 19 is directed to an abstract idea as the Federal Circuit has
held that an extended claim by claim analysis is not necessary where multiple claims are
"substantially similar and linked to the same abstract idea." In this case, Claim 19 is
substantially similar to product Claim 1.

Claims 42-43 further limit the abstract idea but merely recite elements that are being applied
to the abstract idea. Claims 42 also do not identify improvement to computer technology or
computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular
transformation MPEP 2106.05(c). Given the above reasons, generic computing components
associated with a method for selecting automatic billing payments are not an inventive concept.


eligible. Similar arguments can be made regarding independent claims 18, and 19 and their
dependent claims 1-9, 14-19, and 42-43. Therefore, claims 1-9, 14-19, and 42-43 are not patent eligible.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-15, 18- 19 & 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 20120078781 A1) in view of Harnisch (US 20140258104 A1) in view of Katzin (“UNIVERSAL ELECTRONIC PAYMENT APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20190244192 A1).

With respect to claim 1, 18, and 19,
A method, performed by a client device, to pay a bill from a merchant, wherein the client
device and the merchant use a transaction server to facilitate payment of the bill, and wherein the client device comprises a scanner, a network interface, and a user interface, the method

208 may use demographic information associated with the customer to identify potential bill-pay clients. In still other examples, the bill-pay identification system 208 may use information
obtained from a merchant, vendor, retailer, etc. (e.g., from a current or previous transaction, from a location of a customer, etc.) to identify potential bill-pay clients., [0032], [0039]):
scanning an encoding of the bill using the scanner 
(Ross [0044] a mobile device may be used to scan ... a bill or statement that could be parsed to obtain bill-pay information. 
Ross [0045] the scanned image...may include a 2-D bar code, QR code, etc. that may ...provide bill-pay setup information ... a bar code may include information such as name of the bill-pay client, name of the customer, account number of the customer, amount of bill, etc.
Examiner notes that for a QR code to provide billing information, said data must be encoded into the image ) ;

in response to scanning the encoding of the bill, decoding the encoding of the bill to
determine contents of the bill, wherein the contents of the bill comprise a merchant identifier and an amount due (Ross, [0025], [0039], [0043]);

if automatic payment is enabled for the client device, then, based at least in part on
automatic payment being enabled for the client device, sending to the transaction server the
merchant identifier, the amount due, and details of a preselected payment instrument via the
network interface (Ross, [0003], [0032], [0024], [0033], [0043]), and in response to receiving the notification that the bill is paid (Ross, [0052]);

However Ross does not teach if automatic payment is not enabled for the client device, then, based at least in part on automatic payment not being enabled for the client device, (i) requesting an acceptance of the bill via the user interface and (ii) in response to obtaining the
acceptance of the bill via the user interface, sending to the transaction server the merchant identifier, the amount due, and details of a payment instrument via the network interface;
after obtaining the acceptance of the bill and sending to the transaction server the merchant identifier, the amount due, and the details of the payment instrument, receiving from the transaction server via the network interface a notification that the bill is paid; determining a device-specific automatic payment limit based on a payment history of the client device via the payment instrument, and prompting a user of the client device to: enable automatic payment for the client device, select the payment instrument as a designated payment instrument for automatic payment, and set the device-specific automatic payment limit as an automatic payment limit.

Harnisch does teach


after obtaining the acceptance of the bill and sending to the transaction server the merchant identifier, the amount due, and the details of the payment instrument, receiving
from the transaction server via the network interface a notification that the bill is paid (Harnisch, [0053], see Fig 4A);

determining a device-specific automatic payment limit based on a payment history of the client device via the payment instrument, and prompting a user of the client device to (Harnisch, [0080], [0081]))

enable automatic payment for the client device, select the payment instrument as a designated payment instrument for automatic payment, and set the device-specific automatic payment limit as an automatic payment limit (Harnisch, [0056] teaches Each buyer, again using buyer 14a as an example, may further include one or more access systems for interfacing with the payment acceleration system 10. Exemplary access systems include: i) a web browser 49a on a workstation 48 or other computer which accesses system 10 via a web connection; ii) a tablet computer 49b such as an iPad or Windows Surface which accesses the system 10 utilizing a custom client application on the tablet; and iii) other mobile devices 49c such as smart phones which access the system 10 utilizing a custom client application on the mobile device, in each case over permutations of the internet, wired or wireless internet service provider networks, and a local area network., [0080], [0082]12.

It would have been prima facie obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to have modified method of automatically
setting up bill-pay transactions between a customer of a financial institution and a bill-pay client as taught above by Ross and implement a methods for generating efficient automatic payment in such an electronic invoice payment system without the need for time consuming approval processes as taught by Harnisch to provide a system for an invoice that is analyzed by an automatic payment system for compliance with one or more automatic payment rules established relative to the buyer (Harnisch, [0005]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art
reference or to combine prior art reference teachings to arrive at the claimed invention, one of
ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to process bill payments electronically over a device via a


Katzen, independently and concurrently teaches,
A method, performed by a client device, to pay a bill from a merchant, wherein the client device and the merchant use a transaction server to facilitate payment of the bill, and wherein the client device comprises a scanner, a network interface, and a user interface, the method comprising:
scanning an encoding of the bill using the scanner;
in response to scanning the encoding of the bill, decoding the encoding of the bill to determine contents of the bill, wherein the contents of the bill comprise a merchant identifier and an amount due;
(Katzin [0070]  a user 101 may utilize a mobile device 102 (e.g., smartphone, tablet computer, etc.) to conduct a purchase transaction
Katzin [0280] snap mode may facilitate payment via pay code such as barcodes or QR codes. For example, a user may snap a QR code of a transaction that is not yet complete. The QR code may be displayed at a merchant POS terminal ...and may be encoded with information identifying items for purchase, merchant details and other relevant information.
Katzin  [0130] the virtual wallet application may obtain the data encoded into the image
Katzin  [0076] the user device may communicate with a store management server. 
Katzin  [0128] data structure provided below:
<QR_data>
...
<transaction_cost>$34.78</transaction_cost>
...
<client_details>
<client_IP>192.168.23.126</client_IP>
<client_type>smartphone</client_type>
<client_model>HTC Hero</client_model>
<OS>Android 2.2</OS>
<app_installed_flag>true</app_installed_flag>
</client_details>
…
<merchant_id>3FBCR4INC</merchant_id>
...
<QR_data>
)


determining whether automatic payment is enabled for the client device;
(Katzin [0080]  rules on when to initiate purchases automatically.
Katzin [0081] virtual wallet may automatically initiate a purchase transaction for that item once the target price is satisfied.)


if automatic payment is enabled for the client device, then, based at least in part on automatic payment being enabled for the client device, sending to the transaction server the merchant identifier, the amount due, and details of a preselected payment instrument via the network interface;
(Katzin [0098] non-accepted payment modes may be disabled
Katzin [0080]  rules on when to initiate purchases automatically.
Katzin [0141]  when an attempted transaction of an amount that exceeds the maximum specified transaction amount occurs, the electronic wallet may be configured to reject the transaction and send an alert to the consumer. The transaction may be resumed once the consumer approves the transaction.
Katzin  [0076] the user device may communicate with a store management server. 
Katzin  [0128] data structure provided below:
<QR_data>
...
<transaction_cost>$34.78</transaction_cost>
...
<merchant_id>3FBCR4INC</merchant_id>
...
<merchant_auth_key>1NNF484MCP59CHB27365</merchant_auth_key>
...
<QR_data>
)


if automatic payment is not enabled for the client device, then, based at least in part on automatic payment not being enabled for the client device, (i) requesting an acceptance of the bill via the user interface and (ii) in response to obtaining the acceptance of the 
(Katzin [0098] non-accepted payment modes may be disabled
Katzin [0080]  rules on when to initiate purchases automatically.
Katzin [0141]  when an attempted transaction of an amount that exceeds the maximum specified transaction amount occurs, the electronic wallet may be configured to reject the transaction and send an alert to the consumer. The transaction may be resumed once the consumer approves the transaction.
Katzin  [0076] the user device may communicate with a store management server. 
Katzin  [0128] data structure provided below:
<QR_data>
...
<transaction_cost>$34.78</transaction_cost>
...
<merchant_id>3FBCR4INC</merchant_id>
...
<merchant_auth_key>1NNF484MCP59CHB27365</merchant_auth_key>
...
<QR_data>
)


after obtaining the acceptance of the bill and sending to the transaction server the merchant identifier, the amount due, and the details of the payment instrument, receiving from the transaction server via the network interface a notification that the bill is paid; and in response to receiving the notification that the bill is paid:
(Katzin [0145]  the user may establish customized rules for triggers of a transaction alert.
Katzin [0070] the mobile device may obtain a purchase receipt upon completion of authorization of the transaction. 
Katzin [0122] the wallet application may request the user to confirm reallocation of charges for the selected items to another payment account. The receipt may be generated after the completion of the reallocation process.)



(Katzin [0162] the UEP may identify names...network addresses... Internet Protocol (IP) address data field...a computer entity with identifier IP address 192.168.4.5
Katzin [0080]  rules on when to initiate purchases automatically.
Katzin [0077] may include historical transactions of the user 231, offers (235, for a new account, which the user can import into the virtual wallet application) and/or recommendations for the user based on the user's behavioral patterns
Katzin [0142]  user may associated one or more payment accounts with a universal payment platform and pay with the universal payment platform)

 and prompting a user of the client device to: enable automatic payment for the client device, select the payment instrument as a designated payment instrument for automatic payment,
(Katzin [0142] and upon consumer selection of the electronic wallet button, the consumer may be prompted to enter bank account information
Katzin  [0145] user may add a payment account to the wallet)
 and set the device-specific automatic payment limit as an automatic payment limit.
(Katzin [0140] modify purchase controls that allow only transaction that satisfy the purchase controls to be initiated from the wallet....maximum amount...enroll with an electronic wallet service....maximum...transaction amount (e.g., $500.00, etc.).)

It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic bill-pay of Ross to incorporate the universal electronic payment teachings of Katzin for    “purchase transaction triggers and receipt notices.” (Katzin [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal electronic payment) to a known device (i.e. universal electronic payment) ready for improvement to yield predictable result (i.e. “Once payment is made and approved, the point-of-sale terminal memorializes the transaction in the merchant's computer system, and a receipt is generated indicating the satisfactory consummation of the transaction.” Katzin [Abstract])


	

With respect to Claim 2, 
Ross, Harnisch, and Katzin teach the method of claim 1. Ross
does not further teach wherein determining whether automatic payment is enabled for the client device comprises determining whether a user of the client device has configured the client device for automatic payment of bills from merchants (Ross, [0024], [0052]).

With respect to Claim 3 and 42,
Ross, Harnisch, and Katzin teach the method of claim 1.
Ross teaches the specific details of the merchant identifier, the amount due, and the
preselected payment instrument are sent to the transaction server via the network interface (Fig 5, [0033], [0043]).
Harnisch further teaches wherein if automatic payment is enabled and the amount due does not exceed the automatic payment limit, the merchant identifier, the amount due, and the
details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that the amount due does not exceed the automatic payment limit (Harnisch, [0082]), wherein if automatic payment is enabled and the amount due exceeds the automatic payment limit, the acceptance of the bill is requested via the user interface at least partially in response to a determination that the amount due exceeds the automatic payment limit ([0082], Fig. 5 if rule criteria is not met, e.g. exceeds a threshold, process payment by non-automatic processing), and wherein if automatic payment is enabled and the automatic payment limit is not set, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that the automatic payment limit is not set. (Harnisch, [0080-0082] ).

Harnisch does teach
if automatic payment is enabled for the client device, then determining whether the automatic payment limit is set for the client device (Harnisch, [0080], [0081], [0056]);

and if the automatic payment limit is set, then determining whether the amount due exceeds the automatic payment limit (Harnisch, [0080], [0081], [0082] "For example, automatic 
threshold amount.", [0056]);

... at least partially in response to a determination that the automatic payment limit is not
set ([0083]).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified method of automatically setting up bill-pay transactions between a customer of a financial institution and a bill-pay client as taught above by Ross and implement a methods for generating efficient automatic payment in
such an electronic invoice payment system without the need for time consuming approval 
processes as taught by Harnisch to execute the motivation as mentioned in claim 1.

With respect to Claim 7, 
Ross, Harnisch, and Katzin teach the method of claim 1.
Harnisch further teaches wherein requesting the acceptance of the bill comprises displaying at
least the amount due (Harnisch,[0053]).

With respect to Claim 8, 
Ross, Harnisch, and Katzin teach the method of claim 1. Ross
further teaches wherein requesting the acceptance of the bill comprises requesting a selection of a payment instrument, and wherein obtaining the acceptance of the bill comprises receiving a selection of the payment instrument via the user interface (Ross, [0003], [0033], [0038], Fig 5).
With respect to Claim 9, 
Ross, Harnisch, and Katzin teach the method of claim 1. Ross
further teaches wherein the contents of the bill further comprise a bill identifier, and wherein the method further comprises [0003], [0038])

if automatic payment is enabled for the client device, then, based at least in part on
automatic payment being enabled for the client device, sending the bill identifier to the
transaction server via the network interface (Ross, [0003],[0033], [0038]);

Harnish teaches:
and if automatic payment is not enabled for the client device, then, based at least in part
on automatic payment not being enabled for the client device, (i) requesting an acceptance of the bill via the user interface and (ii) in response to obtaining the acceptance of the bill via the user interface, sending to the transaction server the bill identifier ( Harnisch, [0088], [0063] and
[0066] describe the conventional buyer approval process).

It would have been prima facie obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to have modified method of automatically
setting up bill-pay transactions between a customer of a financial institution and a bill-pay client as taught above by Ross and implement a methods for generating efficient automatic payment in such an electronic invoice payment system without the need for time consuming approval processes as taught by Harnisch to execute the motivation as mentioned in claim 1.

With respect to Claim 14, 
Ross, Harnisch, and Katzin teach the method of claim 1. Ross
further teaches further comprising: receiving via the user interface a request to activate automatic payment (Ross, [0003],[0033], [00381);

in response to receiving the request to activate automatic payment, requesting a selection
of a default payment instrument (Ross, [00031,[0033], [0038], Fig 5);

and enabling automatic payment on the client device via the preselected payment
instrument ((Ross, [00031,[0033], [00381)).

With respect to Claim 15,
Ross, Harnisch, and Katzin teach the method of claim 14.
However, Ross does not further teach further comprising:
receiving via the user interface a payment limit for automatic payment on the client
device; and in response to receiving the payment limit, setting the payment limit as the automatic payment limit.

Harnisch does teach
receiving via the user interface a payment limit for automatic payment on the client device (Harnisch, [0080], [0081], [0056]);

and in response to receiving the payment limit, setting the payment limit as the automatic
payment limit (Harnisch, [0080], [0081], [0056]).

It would have been prima facie obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to have modified method of automatically
setting up bill-pay transactions between a customer of a financial institution and a bill-pay client as taught above by Ross and implement a methods for generating efficient automatic payment in such an electronic invoice payment system without the need for time consuming approval processes as taught by Harnisch to execute the motivation as mentioned in claim 1.

With respect to Claim 43,
Ross, Harnisch, and Katzin teach the method of claim 1.
  Ross   teaches:
receiving via the user interface a payment limit for automatic payment on the client wherein scanning the encoding of the bill using the scanner comprises scanning an encoding of the bill provided by the merchant at a merchant establishment using the scanner
 (Ross [0044] a mobile device may be used to scan ... a bill or statement that could be parsed to obtain bill-pay information. 
Ross [0045] the scanned image...may include a 2-D bar code, QR code, etc. that may ...provide bill-pay setup information ... a bar code may include information such as name of the bill-pay client, name of the customer, account number of the customer, amount of bill, etc.
Examiner notes that for a QR code to provide billing information, said data must be encoded into the image ) ;
Katzen, independently and concurrently teaches,
receiving via the user interface a payment limit for automatic payment on the client wherein scanning the encoding of the bill using the scanner comprises scanning an encoding of the bill provided by the merchant at a merchant establishment using the scanner
(Katzin [0280] snap mode may facilitate payment via pay code such as barcodes or QR codes. For example, a user may snap a QR code of a transaction that is not yet complete. The QR code may be displayed at a merchant POS terminal ...and may be encoded with information identifying items for purchase, merchant details and other relevant information.
Katzin  [0130] the virtual wallet application may obtain the data encoded into the image)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic bill-pay of Ross to incorporate the universal electronic payment teachings of Katzin for    “purchase transaction triggers and receipt notices.” (Katzin [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. universal electronic payment) to a known device (i.e. universal electronic payment) ready for improvement to yield predictable result (i.e. “Once payment is made and approved, the point-of-sale terminal memorializes the transaction in the merchant's computer system, and a receipt is generated indicating the satisfactory consummation of the transaction.” Katzin [Abstract])


Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, Harnisch, and Katzin in further view of Hanson et al. (US 20150294303 Al).  

With respect to Claim 4, 
Ross, Harnisch, and Katzin teach the method of claim 1.
Harnisch further teaches
wherein if automatic payment is enabled and the amount due does not exceed the automatic payment limit, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that the amount due does not exceed the automatic payment limit, wherein if automatic payment is enabled and the amount due exceeds the automatic payment limit, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at
least partially in response to a verification of a received override password, wherein the override password is received via the user interface, and wherein if automatic payment is enabled and the automatic payment limit is not set, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that the automatic payment limit is not set (Harnisch, [0081] Note: The Examiner states that a contingent limitation is being met (here: "if the automatic payment is enabled and the amount due does not exceed the automatic payment limit, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that the amount due does not exceed the automatic payment limit" is the limitation being met) and explain that the other limitations are contingent upon the automatic payment being enabled and payment limit being set, under the broadest reasonable interpretation the other limitations are not required by the claim, if the automatic payment is enabled and the amount due does not exceed the limit. See MPEP 2111.04 (II).
However, Ross does not further teach further comprising:
if automatic payment is enabled for the client device, then determining whether an automatic payment limit is set for the client device; if the automatic payment limit is set, then determining whether the amount due exceeds the automatic payment limit;

Harnisch does teach

if the automatic payment limit is set, then determining whether the amount due exceeds the automatic payment limit (Harnisch,[0080], [0081]);

However, Ross in view of Harnisch does not teach and if the amount due exceeds the automatic payment limit, requesting an override password

Hanson does teach
and if the amount due exceeds the automatic payment limit, requesting an override password (Hanson, [0148] teaches exceeding user-set limits may require additional authentication to complete execution of a transaction. For example, during a business trip, an employee is limited to make purchases only related to food and lodging with the wearable device only at merchants located within a predetermined expected path of travel. When the employee attempts to make a purchase for a movie at a location outside the expected path of travel, execution of the purchase may be denied, or, alternatively, may require additional user authentication. The user may possess a password, a PIN, or the like that enables the user to override the limits and execute the purchase.)

It would have been prima facie obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to have modified method of automatically
setting up bill-pay transactions between a customer of a financial institution and a bill-pay client as taught above by Ross and implement a methods for generating efficient automatic payment in such an electronic invoice payment system without the need for time consuming approval processes as taught by Harnisch to provide a system for an invoice that is analyzed by an automatic payment system for compliance with one or more automatic payment rules established relative to the buyer (Harnisch, [0005])

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system for an invoice that is
analyzed by an automatic payment system for compliance with one or more automatic ayment
rules established relative to the buyer as taught above by Ross in view of Harnisch and
implement a method for exceeding user-set limits may require additional authentication to
complete execution of a transaction as taught by Hanson to provide a method where If user may
possess a password, a PIN, or the like that enables the user to override the limits and execute the purchase (Hanson, [0148]), since there exist some teaching, suggestion, or motivation in the
prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to process payments electronically over a device via a payment network/system 

With respect to Claim 5, 
Ross, Harnisch, and Katzin teach the method of claim 1.
 Ross in view of Harnisch further teaches wherein if automatic payment is enabled and the amount due does not exceed the automatic payment limit, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that the amount due does not exceed the automatic payment limit, wherein if automatic payment is enabled and the amount due exceeds the automatic payment limit, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to receiving a confirmation of the payment request, and wherein if automatic payment is enabled and the automatic payment limit is not set, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that the automatic payment limit is not set (Harnisch [0081], Note: 

The Examiner states that a contingent limitation is being met (here: "if the automatic payment is enabled and the amount due does not exceed the automatic payment limit, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that the amount due does not exceed the automatic payment limit" is the limitation being met) and explain that the other limitations are contingent upon the automatic payment being enabled and payment limit being set, under the broadest reasonable interpretation the other limitations are not required by the claim, if the automatic payment is enabled and the amount due does not exceed the limit. See MPEP 2111.04 (II).)  

However Ross in view of Harnisch does not teach further teaches and if the amount due exceeds the automatic payment limit, prompting a user to confirm the payment request 
Hanson does teach
further teaches and if the amount due exceeds the automatic payment limit, prompting a
user to confirm the payment request (Hanson, [0148]),
It would have been prima facie obvious to a person having ordinary skill in the art before

analyzed by an automatic payment system for compliance with one or more automatic payment rules established relative to the buyer as taught above by Ross in view of Harnisch and
implement a method for exceeding user-set limits may require additional authentication to
complete execution of a transaction as taught by Hanson to execute the motivation as mentioned in claim 4.

With respect to Claim 16,
Ross, Harnisch, and Katzin teach the method of claim 15.

However, Ross, Harnisch, and Katzin do not teach further comprising: in response to receiving
the payment limit, requesting a designation of an override password, wherein the override
password is a password required to authorize an automatic payment that exceeds the automatic payment limit; and in response to obtaining a password via the user interface, setting the password as the override password.

Hanson does teach further comprising:
in response to receiving the payment limit, requesting a designation of an override password, wherein the override password is a password required to authorize an automatic payment that exceeds the automatic payment limit; and in response to obtaining a password via
the user interface, setting the password as the override password (Hanson, [0148]).

It would have been prima facie obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to have modified a system for an invoice that is
analyzed by an automatic payment system for compliance with one or more automatic payment rules established relative to the buyer as taught above by Ross in view of Harnisch and
implement a method for exceeding user-set limits may require additional authentication to
complete execution of a transaction as taught by Hanson to execute the motivation as entioned
in claim 4.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, Harnisch, and Katzin  in further view Maw et al. (US 20140304047 Al).  

With respect to Claim 6 and 17,
Ross, Harnisch, and Katzin teach the method of claim 1.
However, Ross, Harnisch, and Katzin do not further teach further comprising:
if automatic payment is enabled for the client device, then, determining whether automatic voucher redemption is enabled for the client device;
if automatic voucher redemption is enabled for the client device, then determining

wherein if automatic payment is enabled and there is a qualifying voucher stored on the
client device, the merchant identifier, the amount due, the reduced balance due, a voucher
identifier of the qualifying voucher, and the details of the preselected payment instrument are
sent to the transaction server via the network interface at least partially in response to a
determination that there is a qualifying voucher stored on the client device, wherein if automatic payment is enabled and there is not a qualifying voucher stored on the client device, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that there is not a qualifying voucher stored on the client device, and wherein if automatic payment is enabled and automatic voucher redemption is not enabled, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that automatic voucher redemption is not enabled.

Maw does teach
if automatic payment is enabled for the client device, then, determining whether automatic voucher redemption is enabled for the client device (Maw, [0026] teaches enable users
to dynamically consolidate voucher redemptions with electronic "top-up" payments,  liminating
a separate payment process as the electronic payment is bound to the voucher transaction as a
single transaction. In some embodiments, customers may bind any form of electronic payment,
such as credit cards, debit cards, prepaid cards, electronic checking, or electronic wallet
payments. In some embodiments, customers can automatically pay for amounts with the same
form of payment used to purchase the voucher.);
if automatic voucher redemption is enabled for the client device, then determining whether there is a qualifying voucher stored on the client device, wherein the qualifying voucher
is a voucher that can be applied toward the bill; and if there is a qualifying voucher stored on the client device, determining a reduced balance due by applying the qualifying voucher to the
amount due (Maw, [0133] teaches Learning details of the voucher redemption transaction may
be communicated to mobile device 2000 in a myriad of ways. In one embodiment, mobile
relationship interface 2112 may electronically receive details from the transaction from merchant 1200 via near-field communication. In some instances, mobile device 2000 can use camera 2800 to take pictures of QR or bar codes with the transaction details encoded within such codes. For example, spa merchant 1200 can present a bill for a massage with a QR code printed on the bill; the camera 2800 would then capture transaction details from the QR code., [0143] teaches the form of payment used to purchase the voucher is automatically used to pay the excess transaction

purchased a massage for $100, and a pedicure for $30, the purchases would exceed the voucher by $80; the MasterCard payment card used to purchase the electronic voucher would
automatically be used to pay the excess purchase amount. In some embodiments, this may be
accomplished by accessing an original voucher purchase transaction in a merchant relationship
database 3220 using the unique voucher identifier and executing a purchase transaction for the
exceeded amount using payment credentials associated with the original voucher purchase
transaction.);

wherein if automatic payment is enabled and there is a qualifying voucher stored on the
client device, the merchant identifier, the amount due, the reduced balance due, a voucher
identifier of the qualifying voucher, and the details of the preselected payment instrument are
sent to the transaction server via the network interface at least partially in response to a
determination that there is a qualifying voucher stored on the client device, wherein if automatic payment is enabled and there is not a qualifying voucher stored on the client device, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that there is not a qualifying voucher stored on the client device, and wherein if automatic payment is enabled and automatic voucher redemption is not enabled, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that automatic voucher redemption is not enabled ((Maw, [0133], [0143], Note: The Examiner states that a contingent limitation is being met (here: "wherein if automatic payment is enabled and there is not a qualifying voucher stored on the client device, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that there is not a qualifying voucher stored on the client device, and wherein if automatic payment is enabled and automatic voucher redemption is not enabled, the merchant identifier, the amount due, and the details of the preselected payment instrument are sent to the transaction server via the network interface at least partially in response to a determination that automatic voucher redemption is not enabled" is the limitation being met) and the other limitations are contingent upon the automatic payment
is enabled and there is a qualifying voucher stored on the client device, under the broadest
reasonable interpretation the other limitations are not required by the claim, if a determination
that automatic voucher redemption is not enabled. See MPEP 2111.04 (II). ).

It would have been prima facie obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to have modified a system for an invoice that is
analyzed by an automatic payment system for compliance with one or more automatic payment rules established relative to the buyer as taught above by Ross in view of Harnisch and
implement ta method to enable the linkage of electronic offer vouchers as taught by Maw to

payment transaction for uncovered amounts ("top-up") (Maw, [0022]), since there exist some
teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to
modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the
combination were predictable. Both relate to the ability to process automatic bill payments
electronically over a device via a payment network/system with the motivation being to enable
users to dynamically consolidate voucher redemptions with electronic "top-up" payments,
eliminating a separate payment process as the electronic payment is bound to the voucher
transaction as a single transaction (Maw, [0027]).

Response to Argument
Applicant's arguments   have been fully considered and Examiner’s remarks to Applicant’s amendments follow:

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Even if claim 1 recites an abstract idea (which Applicant does not concede), Applicant submits that claim 1 recites additional elements that integrate the abstract idea into a practical application. In particular, claim 1 recites "determining whether automatic payment is enabled for the client device" and "if automatic payment is enabled for the client device, then, based at least in part on automatic payment being enabled for the client device, sending to the transaction server the merchant identifier, the amount due, and details of a preselected payment instrument via the network interface."."
Examiner responds:
Applicant's supposed additional elements are, in fact, abstract ideas. “Determining whether automatic payment is enabled” and “Sending… merchant identifier, the fundamental economic principle or practice  that  falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.


Overall, the proposed invention solves a business/financial concern relating to automatic payments. It does not constitute a technological innovation. 

The claims at issue do not require any nonconventional computer, network, or scanning components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.

Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.

Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 

New prior art includes: 
Katzin (“UNIVERSAL ELECTRONIC PAYMENT APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20190244192 A1).
Applicant’s remarks regarding the rejection is made under 35 USC § 102 is rendered moot by the introduction of additional prior art.

Therefore, the rejection under  35 USC § 103 remains.



Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Purves (“REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20130346302 A1)   transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements, and/or the like and use of the Bill Pay.

Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697